— Judgment, Supreme Court, New York County (A. Klein, J.), entered on November 25, 1981, unanimously modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiff James Montgomery and a new trial ordered on the issue of damages only awarded to said plaintiff, without costs and without disbursements, and said judgment is otherwise affirmed, unless plaintiff James Montgomery, within 20 days after service upon him of a copy of the order herein, with notice of entry, serves and files a written stipulation consenting to reduce the verdict in his favor to $100,000 and to the entry of an amended judgment in accordance therewith. If plaintiff James Montgomery so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Sandler, Sullivan, Ross and Asch, JJ.